FILED
                            NOT FOR PUBLICATION                             MAY 18 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10612

               Plaintiff - Appellee,             D.C. No. 1:85-cr-00205-LJO

  v.
                                                 MEMORANDUM*
DARRYL BURTON,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

       Darryl Burton appeals from the district court’s order denying his motion to

correct his sentence under Federal Rule of Criminal Procedure 35(a). Pursuant to

Anders v. California, 386 U.S. 738 (1967), Burton’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel of record. Burton has filed a pro se supplemental opening brief. No

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                   13-10612